Citation Nr: 0526308	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-10 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of 
osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
This case was previously before the Board in July 2003, at 
which time it was remanded for additional development and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDING OF FACT

Residuals of osteoarthritis of the right knee are not shown 
by competent medical evidence to have a nexus or relationship 
to service.


CONCLUSION OF LAW

Residuals of osteoarthritis of the right knee was not 
incurred in or aggravated by service; nor may arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that his right knee osteoarthritis 
resulted from a weakening of his knee joint after a right 
knee injury during service.  Service medical records show 
treatment for a right knee sprain on September 3, 1944 after 
the veteran slipped on a floor earlier that day.  The veteran 
was given quarters and was to return to duty on September 4, 
1944.  The veteran's separation examination in September 1945 
showed no musculoskeletal defects.

A letter from H.T., M.D., dated in July 1964 indicated that 
the veteran was referred to him in May 1964 with complaints 
of sinusitis.  The examiner reported that the veteran's major 
problem was the right knee, which he injured while in the 
Army in 1943 and again while water skiing in 1948.  A 
physical examination was unremarkable except for tenderness 
over the medial collateral ligaments of the right knee.  X-
rays showed a probable loose body of the right knee.

Treatment records from G.G.L., M.D., dated November 1997 to 
June 2001 noted findings of degenerative changes about the 
right knee.  X-rays dated in June 2001 revealed small 
calcifications project in medial and lateral knee 
compartments, possibly 2 mm joint mice.  There was posterior 
tibial plateau spurring and slight irregularity of the 
posterior medial femoral epicondyle.  

At his August 2001 VA examination, the veteran reported he 
was hospitalized in England in 1943 after having a sudden 
abduction of the lower right leg as he was doing a physical 
maneuver in training.  He stated that he was hospitalized for 
3 days.  He indicated that he hurt it again water skiing in 
the 1950s.  The veteran reported that between 1943 and 1950 
his knee would recurrently swell, lock, and click.  He 
indicated that he had a twisting injury water skiing in the 
1950s and saw a physician who aspirated the knee.  The 
veteran reported that in 1972, he was rear-ended in a motor 
vehicle accident and drove his right knee into the dashboard.  
He indicated there was some swelling and he had a fractured 
kneecap on x-ray.  The veteran stated that he was advised to 
have knee replacement surgery 2 years ago.  It was noted that 
the veteran was currently on a glider walker and took 
Naprosyn.  X-rays showed minimal osteophytes at the medial 
aspect of the patellofemoral joints bilaterally.  It was 
noted that this was a degenerative change and there was no 
evidence of dislocation present.  The diagnosis was severe 
osteoarthritis of the right knee with moderately severe 
functional impairment.  

At his January 2003 Travel Board hearing, the veteran 
testified that he hurt his right knee in service and was 
hospitalized for 2 to 3 days.  He indicated that he received 
a pain pill or shot and other than that they did not treat 
his knee in any other fashion.  The veteran indicated that he 
received no other treatment for his knee while in service.  
He testified that he injured his knee while water skiing in 
1948.  He indicated that between his discharge from service 
in 1945 and his accident in 1948 he did not receive treatment 
for his right knee; however, he did have symptoms of locking.  

At his December 2003 VA examination, the examiner noted the 
veteran's right knee sprain in service, his water skiing 
accident in 1950s, and his 1972 motor vehicle accident.  The 
examiner also indicated that although the veteran received a 
previous diagnosis of severe degenerative joint disease of 
the right knee, this was totally inaccurate because the x-
rays showed very minimal degenerative joint disease and it 
was of both knees, not only the right, but the left as well.

After review of the claims file and examination, the examiner 
rendered a diagnosis of mild degenerative joint disease of 
the right knee.  The examiner indicated that in his opinion 
the veteran's present right knee disorder was not a result of 
the right knee sprain noted in the service medical records.  
The examiner noted that while certainly the veteran had a 
sprain or strain at that time, there were too many 
intervening injuries to relate the current condition to 
military service, other conditions were noted as water skiing 
injury in the 1950s and a motor vehicle accident in 1972.  
Therefore, the examiner stated that it was not as likely as 
not due to his military service.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letters dated July and September 2001 the RO notified 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertained to the claims.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, the veteran underwent a VA 
examination in October 2001 and a rating decision was issued 
in November 2001 followed by a statement of the case in June 
2002.  The veteran testified at a Travel Board hearing in 
January 2003 and the issue was remanded by the Board in July 
2003 in order for the RO to obtain outstanding treatment 
records and to schedule the veteran for a VA examination to 
assess the nature and etiology of his right knee disorder.  
By a letter dated December 2003, the RO informed the veteran 
that his appeal was recently remanded and that the local 
regional office would be developing evidence in connection 
with his appeal for service connection for residuals of 
osteoarthritis of the right knee.  The veteran was afforded a 
VA examination in December 2003 and a supplemental statement 
of the case was issued in August 2004.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for residuals of 
osteoarthritis of the right knee.  The service medical 
records show that the veteran was seen for a right knee 
sprain on September 3, 1944 after he slipped on a floor.  The 
veteran was given quarters and was to return to duty on 
September 4, 1944.  The veteran's separation examination in 
September 1945 showed no musculoskeletal defects.

The evidence also showed that the veteran injured his right 
knee water skiing in 1948 and in an automobile accident in 
1972.  After reviewing the veteran's claims file and 
examining the veteran, the December 2003 VA examiner stated 
that the veteran's right knee disorder was not a result of 
the right knee strain noted in his service medical records.  
The examiner determined that there were too many intervening 
right knee injuries to relate the veteran's current right 
knee disorder to the September 1944 sprain in service.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his osteoarthritis of the right knee 
is a result from any in-service disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for service connection must be denied.


ORDER

Entitlement to service connection for residuals of 
osteoarthritis of the right knee is denied.



	                        
____________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


